Eustis, C. J.
This suit is for the sum of $1250, being the alleged price of two slaves sold by the plaintiff to Samuel Ganady, the administrator of whose succession the defendant is. The judgment was in favor of the plaintiff, and the defendant has appealed.
The defendant, in his answer, admitted the purchase by the deceased, and pleaded payment. It rested, therefore, with the defendant to establish his defence by proving his allegation of payment.
The sale was by an act under private signature. It recites that the plaintiff had sold Gcmady two negroes, for the sum of twelve hundred and fifty dollars. It contains no receipt for the money, nor acknowledgment of payment. According to the uniform practice in this State, when money is paid on a contract mention of the fact is made by an express acknowledgment, or some equivalent term. Sexnaider v. Fleming, 1 Martin, N. S., 257; Code, 2234. The act contains no such recognition, and we are satisfied from evidence aliunde, that the money was not paid.
No other issue having been made, except that of payment, there is no ground for reversing the judgment.
The judgment of the District Court is, therefore, affirmed, with costs.